Citation Nr: 0013336	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-03 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and coworker


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1972 to 
August 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, in pertinent part, 
denied the appellant's claim for a permanent and total 
disability rating for pension purposes, to include on an 
extra-schedular basis under the provisions of 38 C.F.R. § 
3.321(b)(2) (1999).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service-connected disabilities, including 
prostatitis, urethritis and arthritis of the lumbar spine, 
are shown to be properly rated as noncompensable (0 percent 
disabling).

3.  The veteran's diabetes mellitus is shown to be properly 
rated as 40 percent disabling.  

4.  The veteran's sarcoidosis is shown to be properly rated 
as 30 percent disabling. 

5.  The veteran's combined non-service connected disability 
rating is 60 percent.

6.  The veteran is 45 years old, has obtained a high school 
equivalency diploma, has completed some college courses, and 
has experience as a painter and as a painting estimator.

7.  The veteran's permanent disabilities do not prevent him 
from securing or maintaining substantially gainful employment 
consistent with his education and work experience.

CONCLUSION OF LAW

The veteran is not permanently and totally disabled for VA 
disability pension purposes within the meaning of governing 
law and regulations. 38 U.S.C.A. § 1155, 1502, 1521, (West 
1991 and Supp. 1999); 38 C.F.R. §§ 3.321, 3.323(b)(2), 
3.340(b); 3.342, 4.7, 4.15, 4.16(a), 4.17, 4.17a, 4.18, 4.19, 
4.20, 4.25, 4.27 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran's claim for pension benefits is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  He 
has presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The Board notes that the veteran meets certain basic 
eligibility requirements for VA pension benefits.  First, he 
served on active duty for a period of ninety days or more 
during a period of war.  38 U.S.C.A. §§ 101(11), (29); 
1521(a), (j) (1) (West 1991).  Second, based on his own 
statements regarding his income or other assets, he appears 
eligible for pension under the statutory income and net worth 
criteria applied to VA pension benefits.  38 U.S.C.A. §§ 
1521, 1522 (West 1991).  Therefore, the issue is whether the 
veteran is permanently and totally disabled for VA pension 
purposes within the meaning of governing law and regulations.  
38 U.S.C.A. §§ 1155, 1502, 1521, (West 1991 and Supp. 1999); 
38 C.F.R. §§ 3.321, 3.323(b)(2), 3.340(b); 3.342, 4.15, 
4.16(a), 4.17, 4.18, 4.19, 4.20, 4.25, 4.27 (1999).  

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that permanent and total disability for pension purposes can 
be shown in two ways under VA regulations which provide a 
combination of "objective" and "subjective" standards.  
Brown, 2 Vet. App. at 446; Talley v. Derwinski, 2 Vet. App. 
282 (1992); 38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 
38 C.F.R. §§ 3.321(b)(2); 4.17 (1999).  

The two ways that permanent and total disability can be shown 
under the law are as follows:  (1) the veteran must be 
unemployable as a result of a lifetime disability (the 
"subjective" standard which is based on the disabilities, 
age, occupational background, and other related factors of 
the individual veteran whose claim is being adjudicated) or, 
even if not unemployable, (2) the veteran must suffer from a 
lifetime disability which would render it impossible for the 
average person with the same disability to follow a 
substantially gainful occupation (the "objective" standard 
which is based on the percentage ratings assigned for each 
disability from the Schedule for Rating Disabilities, 
38 C.F.R., Part 4; the minimum percentage rating requirements 
for total ratings based on unemployability in 38 C.F.R. § 
4.16(a); and the permanence of those percentage ratings for 
pension purposes required by 38 C.F.R. § 4.17).  38 U.S.C.A. 
§ 1502(a)(1), (2) (West 1991); 38 C.F.R. §§ 3.321(b)(2); 
3.340(b); 3.342, 4.15, 4.16(a), 4.17, 4.18, 4.19 (1999); 
Brown, 2 Vet. App. at 446.  

In making a determination of permanent and total disability 
for pension purposes, the RO must first apply the percentage 
standards of 38 C.F.R. § 4.16(a) and the other requirements 
of 38 C.F.R. § 4.17 (the objective standard).  If a permanent 
and total disability rating is not warranted under the 
objective standard and the veteran is unemployable, the RO 
should refer the claim to the adjudication officer for 
consideration of entitlement to a permanent and total 
disability rating on an extra-schedular basis under 38 C.F.R. 
§§ 3.321(b)(2), 4.17(b) (the subjective standard).  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (whether a 
permanent and total disability rating could have been 
assigned on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(2) should have been considered).  

It is important to note that, in applying the objective 
standard, the reductions in the minimum percentage 
requirements of 4.16(a) based on age were rescinded in an 
amendment to 38 C.F.R. § 4.17.  56 Fed. Reg. 57,985 (1991).  
In addition, the Board notes that in the course of 
adjudicating a claim for pension, the RO must also make 
determinations as to whether any of the disabilities in 
question are the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991 and Supp. 1999); 38 C.F.R. § 
4.17a (1999).  Finally, the Board observes that evaluations 
for service-connected disabilities may be combined with 
evaluations for disabilities not shown to be service 
connected and not the result of the veteran's willful 
misconduct or vicious habits.  38 C.F.R. § 3.323(b)(2) 
(1999).

II.  Analysis

In this case, the RO properly evaluated the veteran according 
to the "objective" or "average person" standard.  38 U.S.C.A. 
§ 1502(a)(1) (West 1991); 38 C.F.R. §§ 4.16(a), 4.17 (1999).  
The RO assigned a rating for each disability in accordance 
with the Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(1999); Roberts, 2 Vet. App. at 390, citing 38 C.F.R. 
§§ 3.340(a), 4.15, 4.17 (1991) (before a determination can be 
made as to whether a total and permanent disability rating 
for pension purposes is warranted, "an evaluation must be 
performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability.").

Through his statements and testimony herein, the veteran 
alleged that he is unemployable due to his nonservice-
connected diabetes mellitus and sarcoidosis.  With regard to 
the veteran's diabetes mellitus, the RO assigned a 40 percent 
disability rating under 38 C.F.R. Part 4, Diagnostic Code 
7913 (1999).  Pursuant to Diagnostic Code 7913, diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities warrants a 40 percent evaluation. See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1999).  The next higher 
disability rating, a 60 percent evaluation, is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, warrants a 100 percent evaluation. See 38 C.F.R. § 
4.119, Diagnostic Code 7913 (1999).

In this case, the evidence reflects that the veteran's 
diabetes mellitus requires two insulin dosages daily, a 
restricted diet and also a restriction of his activities. 
However, the objective evidence of record does not establish 
that the diabetes mellitus has resulted in a considerable 
loss of weight or strength.  There is also no evidence of 
ketoacidosis and hypoglycemic reactions requiring 
hospitalization or twice a month visits to a diabetic care 
provider.  The report of his most recent VA physical 
examination, performed in June 1998, noted that the veteran 
had "no complaints at this time."  Physical examination 
revealed a "[w]ell developed male in no acute distress."  The 
report also noted normal sensory, reflex and motor 
examinations.  "Urinalysis showed clear urine, pH 5.0, trace 
protein, and otherwise negative.  Blood sugar was 123."  The 
report concluded in part with an assessment of diabetes 
mellitus, "apparently controlled with a high normal blood 
glucose."  A treatment report, dated in October 1997, noted 
that the veteran's condition was "asymptomatic and clinically 
stable."  Thus, in the Board's judgment, the manifestations 
of the veteran's diabetes mellitus are not of such extent and 
severity so as to warrant entitlement to an evaluation in 
excess of 40 percent under the provisions of Diagnostic Code 
7913.  As such, the veteran's diabetes mellitus is properly 
rated at a 40 percent disability rating.

The RO assigned a 30 percent rating under 38 C.F.R. Part 4, 
Diagnostic Code 6846 (1999), for the veteran's sarcoidosis.  
A 30 percent rating is warranted for sarcoidosis where there 
is pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  The next higher rating, 60 percent, is 
warranted for sarcoidosis where there is pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  A 100 percent rating is 
warranted for sarcoidosis where there is cor pulmonale; or 
cardiac involvement with congestive heart failure; or 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  Diagnostic Code 6846 
indicates that the active disease or residuals of sarcoidosis 
may otherwise be rated as chronic bronchitis (Diagnostic Code 
6600) and extra-pulmonary involvement under the specific body 
system involved.  

After a thorough review of the evidence of record, the Board 
finds that no more than a 30 percent evaluation is reflected 
in the objective manifestations of the veteran's sarcoidosis.  
In order to satisfy the criteria for a 60 percent rating, the 
veteran would have to show pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control.  
The report of his June 1998 VA physical examination noted 
that the veteran's chest was clear to auscultation and 
percussion and revealed good air movement.  An 
electrocardiogram was performed and "showed rate of 66, a 
sinus rhythm with normal axis, normal intervals.  The report 
concluded with an assessment of sarcoidosis "apparently 
controlled with chronic steroid therapy."  There is no 
showing of pulmonary involvement.  Moreover, the medical 
evidence does not show that the veteran has extra-pulmonary 
involvement in order to rate such residuals under the 
specific body system involved.  The report of his June 1998 
VA physical examination noted that the veteran's joints were 
normal.  As such, the veteran's sarcoidosis is properly rated 
at a 30 percent disability rating.
 
At the time the veteran filed his present claim, the veteran 
was service-connected for the following conditions at 
noncompensable disability ratings: prostatitis, urethritis 
and arthritis of the lumbar spine.  There is no evidence of 
record supporting a compensable rating for any of these 
disabilities.  At the travel board hearing held herein in 
September 1999, the veteran reported no significant problems 
with any of these conditions.  See Personal Hearing 
Transcript, p. 10 (September 15, 1999).  As such these 
disabilities are properly rated as 0 percent disabling.  

After rating each disability, the Board has determined that 
the proper combined disability rating is 60 percent.  38 
C.F.R. § 4.25 (1999).  In accordance with 38 C.F.R. § 4.17 
(1999), the disability evaluations must be compared with the 
minimum rating requirements for a total disability rating 
found in 38 C.F.R. § 4.16(a) (1999).  That regulation 
provides that total disability ratings may be assigned where 
there are two or more disabilities, provided that one 
disability is rated at 40 percent or more and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (1999).  Because 
the combined rating in this case is only 60 percent, the 
requirements for a total rating based on the objective 
standard in the regulations are not met.  The Board 
concludes, therefore, that the veteran's claim for a 
permanent and total disability evaluation for pension 
purposes cannot be granted on this basis.

In compliance with the law, the regulations, and the rulings 
of the Court, the RO then considered whether it should refer 
the claim to the adjudication officer for consideration of 
entitlement to a permanent and total disability rating on an 
extra-schedular basis under 38 C.F.R. §§ 3.321(b)(2), as it 
is required to do under 38 C.F.R. § 4.17(b) for "veterans who 
fail to meet the percentage requirements [under § 4.16(a)] 
but who meet the basic entitlement criteria and are 
unemployable . . . ." 38 C.F.R. § 4.17(b) (1999) (emphasis 
added).  The RO decided that the evidence did not show that 
the veteran had disabilities, permanent in nature, that would 
preclude all forms of gainful employment.  In light of this 
determination, the RO decided that the claim did not warrant 
further referral for consideration on an extra schedular 
basis of a permanent and total disability rating for pension 
purposes.  For the reasons and bases which follow, the Board 
concludes that the RO's determination as to the veteran's 
unemployability was appropriate in this case.

Section 3.321(b)(2) of the regulations reiterates the 
requirement of 38 C.F.R. § 4.17(b) that a veteran be 
"unemployable" before the RO may refer the case to the 
adjudication officer.  In addition, that regulation requires 
the RO to consider the issue of unemployability in the 
context of the veteran's disabilities, age, occupational 
background, and other related factors.  38 C.F.R. § 
3.321(b)(2) (1999) (where a veteran is "found to be 
unemployable by reason of his or her disability(ies), age, 
occupational background and other related factors," the 
adjudication officer is authorized to approve a permanent and 
total disability rating for pension purposes on an extra- 
schedular basis).  In this regard, the Board notes that the 
veteran is 45 years old, has obtained a high school 
equivalency diploma, has completed some college courses, and 
has experience as a painter and as a painting estimator.  The 
report of the veteran's most recent VA physical examination, 
performed in June 1998, noted that the veteran "is currently 
self employed as a painter."  The Board also notes that the 
veteran's friend testified that he had worked with the 
veteran on a painting job just one week prior to the 
September 1999 travel board hearing.  In short, the evidence 
does not demonstrate that the veteran's disabilities are so 
severe or his educational level so deficient as to preclude 
all forms of gainful employment.

The Board notes with regard to the veteran's disabilities 
that the descriptions in the medical reports of the degree 
and extent of the veteran's disabilities contrast 
significantly with descriptions of the kinds of disabling 
conditions contemplated by the regulations as permanently and 
totally disabling.  See, e.g., 38 C.F.R. §§ 4.15, 3.340(b) 
("permanent loss or loss of use of both hands, or of both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becoming permanently helpless or bedridden . . . 
.").  The Board also notes that the descriptions of the 
veteran's disabilities in the medical examination reports 
neither provide an overall impression of a severely 
incapacitated individual nor reflect that the disorders which 
the RO rated were reasonably certain to continue at the same 
degree of impairment throughout the veteran's lifetime.  38 
U.S.C.A. § 1502 (West 1991).  

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that he is 
permanently precluded from securing substantially gainful 
employment by reason of his disabilities even when those 
disabilities are assessed in the context of subjective 
factors such as his age, occupational background, and 
education.  As such, the veteran's claim for a permanent and 
total disability rating for pension purposes cannot be 
granted.


ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

